 AVILA GROUP, INC.AvilaGroup,Inc.'andDistrict'65,DistributiveWorkersof America.Case 2-CA-13136June 18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn May 28, 1974, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel and the Charging Party filed briefs inopposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Respondent is a fabric converter which purchasesgreige goods at fabric mills, which are shipped todyers for processing and sold usually to clothingmanufacturers but occasionally to retailers of piecegoods. These fabrics are stored by the producingmills,the dyers, or in independent warehouses atvariouslocations ^ throughout the country. Respon-dent has also maintained one warehouse itself inleased premisesat 39 West 19th Street in New YorkCity, where it has stored both current and "obsolete"fabrics, and employed approximately eight employ-ees represented by the Union whose contract wasdue to expire on April 30, 1973. The parties met onseveraloccasions, in April 1973 to negotiate a newcontract covering the warehouse employees. At ameeting onApril 27, a union representative an-nounced that a strike would commence on May 1,1973,under the ' Union's "no contract, no work"policy.Respondent'scounsel,Steinman, took theposition that the company had a current lease and aconvenient facility in its New York City warehouseand that it was prepared to execute a reasonablecontract applicable to its employees there. TheUnion representative declined to call off the strikeand have the employeesremain onthe job whilenegotiationsfor a new contract continued-and thestrike accordingly began on May 1, 1973.The Administrative Law Judge found that Respon-dentviolated Section 8(a)(5) of the Act when in April1973 (and before its collective-bargaining agreementwith District 65 expired) it made a definite arrange-mentto subcontract the unit work (sample cutting218 NLRB No. 110633and shipping) being performed at its New York Citywarehouse to Consolidated without consulting orbargaining with the Unionconcerningthat decision,or its effects upon the unit employees. She furtherfound that Respondent, having made such an"undisclosed" subcontracting arrangement, engagedin bad-faith bargaining at later negotiatingsessionswith the Union during April 1973, in violation ofSection 8(a)(5), being already aware, but not havingnotified theUnion that after expiration of thatcontract on April 30 it would haveits sample-cuttingand shipping work performed solely by Consolidat-ed.The record shows that Respondent's need tomaintainin operation the 19th Street warehouse nolonger'existed although limited operating conven-ience,as regards New York City customers, wouldcontinue if the facility were retained. This situationresulted from changing economic considerations.First, in past years virtually all of Respondent'scustomers were located in the New York metropoli-tan area where they were served principally by the19th Street warehouse, while in recent years thegeographic distribution of Respondent's customershas gradually shifted so that about 80 percent ofthem are now outside the New York metropolitanarea,where they are served by other warehouses.Second, until recently fabrics were packaged incartons containing 2,000 to 3,000 yards or more offabric.During such times 200-yard samples orderedby customers would be cut off the larger rolls,packaged, and sent to customers (or in the case ofpiece goods dealers specially folded or "doublerolled"). The remaining material on the large roll waseither repackaged or retained in open bins. In recentyears, however, the industry has changed and fabricsare now packaged in cartons often containing only250 to 300 yards. Customersdesiringsamples of 100or 200 yards are now in manyinstancesrequired tobuy an entiresmallpackage of 250 to 300 yards ofgoods. The amount of sample cutting (and foldingperformed for piece goods dealers) has thus beengreatly reduced by use of the shorter fabric rolls andpotentialwastage minimized.In April 1973, therefore, Respondent had new andmore efficient means available to provide samples tocustomers which reduced its sample-cutting needs,and a shifting customer market. Respondent hadunder consideration possible discontinuance' of its19th Street warehouse, and had so informed theUnion during April 1973 negotiations. Nevertheless,Respondent as late as April 27 requested from theUnion more time to consider whether to take suchaction.The Union, however, took an unequivocal"no contract, no work" position and stated that astrike would occur on May 1, 1973. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, as the Administrative Law Judge has found,Respondent represented to the Union, at the lastbargaining session on April 27, 1973, "that, we had 'afacility, that we had a lease, and that if we could get aworkable reasonable contract we were prepared todo so." But while taking this seemingly legitimatehard-line approach in order to reach agreement oncontract terms with the Union, Respondent wasconcealingthesubcontractingarrangements(concerning the unit work of sample cutting andshipping) which it had already consummated withConsolidated, in early April 1973, in order to preventany bargaining about the effects of that subcontract-ing decision and its concomitant decision to close thewarehouse.This conduct clearly constituted bad-faith bargaining, as the Administrative Law Judgefound.Nevertheless, we do not agree with the Administra-tive Law, Judge's recommendation that Respondentbe ordered to reopen its warehouse and reinstate theemployees.As set forth above, there were soundeconomic reasons for closing down the warehouse,and the Union was apprised of these facts of life.Therefore, while we find that Respondent engaged inbad-faith bargaining by concealing from the Unionduring negotiations its previously made decision tosubcontract the unit work, we also conclude thatRespondent closed its warehouse operation foreconomic reasons. Respondent no longer has a leaseon that warehouse, and all the warehouse machineryhas been sold. Accordingly, in these circumstances,we' conclude that Respondent should not be requiredto reopen its warehouse facility.Walter Pape, Inc.,205 NLRB 719 (1973).THE REMEDYUnder such circumstances, we deem it necessary,in order to effectuate the policies of the Act, torequire that the Respondent bargain with the Unionconcerning the effects on its warehouse employees ofitswarehouse closing and subcontracting arrange-ments with Consolidated Textile Services, Inc., andwe shall accompany our Order with a limitedbackpay provision designed both to make whole theemployees for losses suffered as a result of the 8(a)(5)violationand to establish in some practicablemanner a situation in which the parties' bargainingposition is not devoid of economic consequences fortheRespondent.We shall do so in this case byrequiring the Respondent to pay backpay to itsemployees in a manner analogous to that required inWalter Pape, Inc, supra.Thus, the Respondent shallpay employees backpay, at the rate of their normalwages when last in Respondent's employ on April 30,1973,from August 24i -of the same, year, the date ofthe employee-strikers' unconditional offer to returnto work, until the occurrence of the earliest of thefollowingconditions:(1)thedateRespondentbargains to agreement with the Union on the effectsof the subcontracting and warehouse shutdown on itswarehouse employees;(2) a bona fideimpasse inbargaining; (3) the failure of the Union to requestbargaining within 5 days of this Decision and Order,or to commence negotiations within 5 days of theRespondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union tobargain in good faith; but in no event shall the sumpaid to any, of Respondent's employees exceed theamount he would have earned as wages from thedate on which he would have been reinstated by theRespondent if it had not closed' its New York Citywarehouse, to the time he secured -equivalentemployment elsewhere, provided, however, that in noevent shall this sum be less than these employeeswould have earned for a 2-week period at the rate oftheir normal wages when last in the Respondent'semploy.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Avila Group, Inc,. New York, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Failing or refusing to bargain with District 65,DistributiveWorkers of America, or any other labororganization representing its warehouse employees;with respect to the effects of Respondent's decisionto subcontract its sample cutting, shipping, and anyrelatedwarehousework to Consolidated TextileService Corp., Patterson, New Jersey.(b) Failing or refusing, upon request, to bargain ingood faith with the above-named Union, or with anylabor organization representing its warehouse em-ployees, with respect to rates' of pay, wages, hours, orother terms or conditions of employment.(c) In any like or related manner interfering with,restraining, or coercing its` warehouse employees inthe exercise of their right to self-organization, toform, join, or assist labor, organizations, to bargaincollectively through representatives of their ownchoosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7of the National Labor Relations Act, as amended, orto refrain from any or all such activities.ICf.A. P.W. Products Co., Inc.137 NLRB 25(1962). AVILA GROUP,INC.6352.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLaborRelationsAct, as amended:(a)Make all warehouse employees employed byRespondent on April 30, 1973, whole in the mannerset forth in the section of this Decision and Orderentitled "The Remedy" for any loss of earnings theymay have suffered by reason of Respondent'ssubcontracting its above-mentioned warehouse workto Consolidated, and closing its warehouse.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Upon request, bargain in good faith with theabove-named Union, or any other labor organizationrepresentingRespondent'swarehouse employees,with respect to the effects on such employees of itsdecisionto subcontract the aforementioned ware-house work to Consolidated.(d)Mail to all warehouse employees employed byRespondent on April 30, 1973, copies of the attachednotice marked "Appendix.' 12 Copies of said notice,on forms provided by the Regional Director forRegion 2, after being duly signed by its authorizedrepresentative, shall bemailed immediately uponreceipt thereof to such employees at their last knownaddresses.(e)Deliver to the Regional Director for Region 2signedcopies of said notice in sufficient number forposting by District 65, DistributiveWorkers ofAmerica, it being willing, at all locations wherenotices toitsmembersare customarily posted.(f)Notify the Regional Director for Region 2, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2 In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board"shallLead "Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational Labor Relations Board."APPENDIXNOTICEPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which allsides hadthe opportunity topresent their evidence, the National LaborRelationsBoard has found that we, Avila Group, Inc., violatedthe law and has ordered us to mail this notice to allwarehouse employees who were employed by us atour warehouse located at 39 West 19th Street, NewYork City, New York, on April 30 1973, and weintend to carry out the Order of the Board and abideby the following:WE WILL NOT subcontract our New York Citywarehouse work (that is cutting, shipping, andrelated warehouse work) to any other company inthe way we subcontracted such work to Consoli-dated Textile Service Corp. without bargainingwithDistrict65,DistributiveWorkersofAmerica, over the effects of such subcontractingdecision.WE WILL NOT refuse to bargain in good faithwith the above-named or any other labor organi-zationwhich represents our employees in anappropriateunit respectingrates of pay,wages,working hours, and other matters relating to youremployment.WE WILL NOT inanylikeor related wayinterferewith any rights guaranteed to you bylaw.WE WILL pay you for any wages you lostbecause we discharged you when we subcontract-ed our warehouse work to Consolidated TextileService Corp. for a period required by a Decisionand Order of the National Labor RelationsBoard.WE WILL bargain in good faith with District 65,DistributiveWorkers of America, concerning theeffects upon our warehouse employees of ourdecision to subcontract the above-mentionedwarehouse work to Consolidated.AVILA GROUP, INC.DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Upon acharge filed against Avila Group, Inc. (Respondent), byDistrict 65, DistributiveWorkers of America (the Union),on October 26, 1973,1a complaint was issued on January18, 1974,alleging that Respondent unlawfully refused tobargain with the Union by negotiating in bad faith and bysubcontracting work without consultation and bargainingwith the Union,in violation of Section 8(a)(5) and (1) ofthe Act,2 and unlawfully refused to reinstate strikers, incontravention of Section 8(a)(3) and (1).Pursuant to due notice,a hearing on the complaint washeld before me in New York,New York,on March 1 I and12, 1974.All parties were represented by counsel and were1Except where otherwise specified, all dates herein arein 1973.2NationalLabor Relations Act, as amended (61 Stat. 136,73 Stat. 519,29 USC § 151,et seq.). 636DECISIONSOF NATIONALLABOR RELATIONS BOARDafforded full opportunity to be heard, to present oral andwritten evidence, and to examine and cross-examinewitnesses.All `parties presented oral argument and filedbriefs after the trial.Upon the entire record, observation of the witnesses, andconsideration of the arguments and briefs, I make thefollowing:FINDINGS OF FACTI.PRELIMINARY FINDINGSRespondent, a New York corporation with an office andplace of business in New York, New York, is engaged inconverting, selling, and distributing textiles and relatedproducts.During the past year, a representative period,Respondent in the course and conduct of its businessoperations manufactured, sold and distributed at its placeof business products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped fromsaid place of business in interstate commerce directly tostatesother than the state in which it is located.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.H. THEUNFAIR LABOR PRACTICESA.The IssuesOnMay1, the day after expiration of the collective-bargainingagreement covering Respondent's warehouseworkers, the employees went on strike. The warehouse wasclosed and Respondent permanently subcontracted thework previously performed therein.Respondent sentseverancepay and thereafter refused to resume contractnegotiationsand refused to reinstate the striking employeeswhen they unconditionally offered to return to work inAugust.The complaint- alleges that Respondent had previouslymade arrangementsfor the permanent subcontracting ofits warehouse operation without consulting the Union and,havingmade such arrangements, engaged in bad-faithbargaining,with no intention of reaching agreement on arenewal contract. Additionally, the complaint alleges thatRespondent's subsequent refusal to reinstate the strikerswas violative of Section 8(aX3). In defense, Respondentmaintainsthat the warehouse closing was caused solely bythe strike and that the employment relationship was endedwhen the collective-bargaining agreement expired andRespondent contracted out the warehouse work as a lawfulmethod of continuing its business operations in face of thestrike.B.Respondent, a fabric converter, purchases greige goodsat fabric mills, has them shipped to dyers for processing,3WitnessArnold Natale testified that some cartons may contain asmuch as 7,000 yards.and then sells them, primarily to clothing manufacturers,although some sales are made to retailers of piece goods.Much of Respondent's merchandise is stored with theproducingnullsand the dyers and in independentwarehouses in various locations throughout the country.However, until April 30, 1973, Respondent also maintaineditsown warehouse in leased premises at 39 West 19thStreet in New York City. At its 19th Street warehouseRespondent maintained substantial inventories of bothcurrent and "obsolete" fabrics.Until comparatively recently, fabrics were generallypackaged in cartons containing some 2,000 to 3,000 yardsormore.3 "Samples" of around 200 yards have beensupplied and shipped to customers from Respondent'sNew York warehouse. To fill an order for such a sample,Respondent's warehouse employees would open a cartonand cut off the sample, package it, and send it to thecustomer. Apparently the material left was either repack-aged or retained in "open bins." 'Sales to piece goodsdealers required somewhat different handling (folding or"double rolling"), which also was performed at Respon-dent's warehouse. Essentially the same equipment is ,usedfor both sample cutting and double rolling. The otherstorage facilities used by Respondent just keep the fabric in"dead storage" and ship unopened cartons to Respon-dent's customers upon instructions by Respondent. It alsoappears that the number of storage facilities used byRespondent fluctuates, generally ranging between 20 and30.Goods are frequently transferred from one storageestablishment to another, as when the original depositoryneeds the space.According to Respondent, in the past few years there hasbeen a shift to packaging goods in smaller amounts ofaround 250 to 300 yards. Customers desiring "samples" of100 to 200 yards are now often required to purchase anentire package of 250 to 300 yards. Thus, according toRespondent, the amount of sample cutting required isdeclining.Respondent's representatives also testified that for sometime the geographic distribution of its business has beengradually shifting, so that now some 80 percent of itscustomers are outside the New York metropolitan area,whereas in past years virtually all its customers were inNew York. Further, even those customers still in NewYork no longer expect the very fast delivery of sampleswhich is possible only from a'warehouse in the city. Thus,according to Respondent, maintenance of a New YorkCity warehouse, while convenient, is no longer essential toits business.At its New York warehouse Respondent had around 9 or10 employees,4 who were represented by the Union. In thepast Respondent had been a member of the Association ofUptown Converters, Inc., and party to the Associationcollective-bargainingagreements.However, it left theAssociation and its most recent agreement was individual.Itsmost recent agreement, like the Association contract,was to expire on April 30, 1973.In a letter dated February 23 the Union advisedRespondent of the Union's "desire to make certain changes4 The collective-bargaining agreement prescribed a "basic crew" of 6employees. Seeinfra AVILA GROUP, INC.637in our contract." Under date of February 27 Respondentnotified the Union that "Avila Group, Inc. proposes toterminate the said contract as of April 30, 1973, and offersto meet and confer with you for the purpose of negotiatinga new contract."Apparently thereafter there was some telephone commu-nication between Respondent's counsel and union repre-sentatives,but no actual steps were taken toward com-mencing negotiations until April 2. On that day Respon-dent's counsel wrote to the Union requesting "a meeting assoon as possible" because "time is getting short." It was onthe same date that the Union sent its contract demands toRespondent. Negotiating meetings were held on April 16,23, 24, and 27, without any agreement being reached.The General Counsel presented no evidence concerningthe content of the negotiating sessions. Irving Leblang,Respondent's vice president, testified briefly concerningthe April 27meeting,the only one he had attended. Hetestified that at that meeting the union representativeannounced that a strike would commence on May 1 underthe Union's "no contract, no work" policy. According toLeblang, Phillip Steinman, Esq., representing Respondent,asked the Union not to strike but to continue negotiations.Steinman said "that we had a facility, that we had a leaseand that if we could get a workable, reasonable contract wewere prepared to do so." The union representative,however, refused to call off the scheduled strike and havethe employees stay on the job while contract negotiationscontinued.The strike began on May 1. On that day Steinman sentthe Union a list of the "severance pay" due under theexpired contract to each of 8 named employees. The letterrequested that the Union check the accuracy of the figuresand concluded by saying that checks would be sent toemployees in 5 days if Respondent did not hear from theUnion. The collective-bargaining agreement had provideda formula for computing severance pay "(A) In the eventof the voluntary or involuntary liquidation of the business;[and] (B) In the event of permanent layoff of anemployee."Although the agreement also called foradvance deposit of the amount of severance pay, suchadvance had not been made. On May 4 Respondent sentits "final payment" to the union health and welfare fund.On May 4 the Union wrote Respondent that its conductwas "unsatisfactory to the Union, since the basic conceptthat the employer has the right to restructure the firm atthe expense of the Union members is not acceptable." TheUnion said the issue was "jobs, not severance" and askedthatRespondent state its intentions concerning "futurejobs and all other companionissues" so that the partiescould thendiscuss"all theissues."Under date of May 7Respondent'scounselreplied to the Union letter asfollows:I am in receipt of your letter of May 4th, 1973 anddo not understand your failure to realize what hashappened.I am sure you recall that during our negotiatingsessionImentioned a number of times that thewarehouse operation had become unnecessary and itwas not economically wise to continue. In thatconnection I told you that the employer was hesitantabout eliminating that operation and would like moretime to consider. With that in mind I requested that wecontinue working after April 30th, but, your answerwas "no contract no work." That, of course, made theemployer's decision.On May 9 the Union advised Respondent that the"severance pay" would be credited to the "Severanceescrow fund" provided in the contract, "without prejudiceto [the Union's] position that the firm has,not liquidated."The letter also stated that the "employees are prepared tocontinue their employment with [Respondent] at [its] newlocation" and' suggested an "immediate meeting betweenthe Company & Union with a committee of workers." Onbehalf of Respondent, Steinman rejected the request,writing to the Union:You were told during the negotiations that my clientwas considering discontinuing the warehouse operationand, as I wrote you in my last letter, your refusal topermit your members to work after April 30th, becauseas you said `no contract no work,' made up theemployer'smind about discontinuing the operationsince you gave him no choice.There is no new location and there is no collective-bargaining agreement because the agreement expiredby its terms April 30th. -That letter apparently marked the end of communica-tions between the parties until August 24, when, afterhaving withdrawn the picket line on August 21, the Unionformally offered the employees' return to work andrequested that Respondent "immediately resume bargain-ing with the Union." Julius Reinfeld, the Union's repre-sentative at that time, testified that he then spoke withSteinman about the possibility of Respondent's opening anew warehouse in New York, possibly smaller than the oneithad previously operated.Respondent rejected thepossibility on the ground that it was then "too late" andRespondent did not want to have anything to do with theUnion. Primarily on the basis of his demeanor, I creditReinfeld's testimony, which was not directly contradictedor denied.5The General Counsel and the Union maintain thatbefore the contract expired Respondent had arranged tosubcontract all the unit work and violated Section 8(aX5)of the Act by failing to consult and bargain with the Unionconcerning that decision.They further contend that,having made such undisclosed arrangements, Respondentmanifestly engaged in bad faith bargaining in the negotia-tion sessions in April. Respondent, on the other hand,denies that it had reached any subcontracting decisionbefore April 30 and asserts that the decision to subcontractthe work and abandon the 19th Street warehouse was madeonly when the strike closed the warehouse. The following isa summary of the evidence relevant to determination ofthis factual dispute.S In its brief Respondent does not refer to this part of Reinfeld'stestimony and does not attack his credibility. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDInDecember1972 Respondent made its first contactwith Consolidated Textile Services, Inc., of Paterson, NewJersey.BenjaminMichaelson, Respondent's president, andFelicePalaciano,6 its head converter, conferred withArnold L. Natale,6 president of Consolidated, concerningConsolidated's ability to store some of Respondent'sgoods.At that time Respondent's representative spokemainly of goods then being held for Respondent by LeaderDyeing and Finishing, of Paterson, New Jersey. After somenegotiation,Respondent and Consolidated agreed on aprice for storage of Respondent's goods. Thereafter, in thelatter half of December 1972, Irving Leblang, Respon-dent's vice president, visited the Consolidated premises toexamine thefacilitiesand setup for the storage ofRespondent's goods. During that visit Leblang questionedNatale as toservicesother than storage that Consolidatedcould perform.Of principal interest to Leblang wasConsolidated's ability to handle sample cutting. Nataleassured Leblang that Consolidated could perform thatservice.However, at that time arrangements were madeonly for storage of Avila goods by Consolidated.Early in January 1973someof Respondent's goodsstarted toarrive at Consolidated from Leader. Beginning inFebruary Consolidated began to receive Avila goods fromotherdyers.At this time Respondent's 19th Streetwarehousewas also overcrowded. Accordingly, apparentlyin the latterpart of January and in February, some goodsand some file cabinetswere shipped from the 19th Streetwarehouseto Consolidated for storage. Having preparedthematerialfor shipment, Respondent's employees pre-sumably knewof the transfer.But no noticewas given tothe, Unionas such. In anyevent, this transfer of materialdid not reduceor affect the amount or kind of workavailable toRespondent's warehouseemployees. By Marchseveral hundredcartons of Respondent's goods were storedatConsolidated.With possibly very few exceptions, inwhich it folded some material, Consolidated did not openanyof thesecartons butsimply stored them and shippedthem to customerson instructions from Respondent.Natale testified that inMarch Palaciano first spokeseriously of the possibility of Respondent's having itssample cuttingperformed by Consolidated. At that time aprice for thatservice wasnegotiated but Respondent madeno definitecommitment. It was late in March or early inApril that, according to Natale, Respondent made adefinite commitmentthat Consolidated would do samplecutting for Respondent beginning "[a ]fter May sometime."Natale testifiedthat in one of the two conversations lustmentionedhe asked if Respondent had a union. Uponbeing informedthat District 65 represented Respondent'semployees, Natale expressed concern, since Consolidated'semployees were represented by a Teamsters' local. Nataleindicated that he would not take on Respondent's work ifitwould cause him union trouble. According to Natale,Palaciano or Michaelson assured him that there would beno problem because Respondent's contract with District 65was expiring at the end of April and Respondent did notintend to renew it.T Natale further testified that thecommitment for Consolidated's sample cutting serviceswas "open-ended," with no suggestion that the arrange-ment was to be temporary or of limited duration. Uponinspecting the area which Natale proposed to use for thework, Palaciano requested that the area be arranged.Thereupon, in April, in accordance with Palaciano'sinstructions,Natale had lights installed and bins rear-ranged so they would be ready for Palaciano's placingAvila's goods when they arrived in the future.Leblang and Palaciano testified that around March orApril, as a result of newspaper reports and general talk,they became concerned that there would be a generalindustry strike upon expiration of the contracts.s Palacianotestified that he consulted Leblang and it was agreed thatPalaciano would look into the possibility of using Consoli-dated's services in the event of a strike. Leblang did nottestify to any such specific conversation with Palaciano.Palaciano testified that thereupon, around April 10, hevisitedConsolidated and "asked [Natale] if it werepossible, should there be a strike by Local 65 . . . would itbe possible for him to help us if we needed sample cut workand he said yes, that he would be able to help us."Palaciano later testified that price was not discussed duringthat conversation but was arranged during the first week inMay, after the strike began. Palaciano corroboratedNatale's testimony that in the April conversation nothingwas said about the duration of the arrangement. Palacianoaffirmatively testified that he always assumed that thesubcontracting arrangement was to be permanent .9In the first half of May Palaciano spent considerabletime at Consolidated arranging Respondent's goods asthey arrived. During that time Palaciano had installed adirect telephone line between Consolidated and Respon-dent'soffice.On specific instructions from Palaciano,Consolidated shipped cartons to customers and openedothers to place the contents in open bins. Around themiddle of May Consolidated did its first sample cutting forRespondent.The sample cutting relationship between Respondentand Consolidated was ended in the latter part of June onpressure from the Union. At that time ^ Al Dicker, vicepresident of the Union, accompanied by a' representative of6 "Palaciano"and "Natale"appear to be correct spelling despitedifferent spelling appearing at points in the transcript.7The relevant portion of Natale's testimony is:A. . . . So, I don't recall if it was at that time or the previousmeeting whenI asked them if they were affiliated with any union, andthey said yes, they were. I asked them who it was and they said Local65. 1 believetheyasked me also if I had a union, and I said yes, I do. SoI said,well, ifit is going to meanany trouble it's not for me, becauseI'm not lookingfor any trouble So they said, well, they have noobligationbecause, in other words, their contract is expiring at the endof April, the 1st of May, the first of May I flunk it was....w«ssQ.Did anybody say whatwas goingto happen after the contractexpired?A That I would be doing their work because they weren't going torenew the contract, it wasn't feasible for them,theydidn't have enoughroom.8No newspaper reports were produced. The evidence establishes,however, that there actually was a strike, lasting about a week, against theAssociation employers.9 In this context,as in employment situations, "permanent" is synono-mous with "at will." AVILA GROUP,INC.639Local 514 of the Teamsters, with which Consolidated had acollective-bargainingagreement,visitedConsolidated.Dicker issued an ultimatum to the effect that the Union(District 65) would set up a picket line at the premisesunless Consolidated got rid of Avila.'s goods forthwith.'0At this point Avila arranged to have its sample cuttingwork done by Riverbend Warehouse Services, a newestablishment in Danielson, Connecticut. Within a day ortwo after Dicker's ultimatum, Consolidated started to shipout Avila goods according to Respondent's directions.Respondent sold its cutting equipment, worth about $4000,to Riverbend.Avila goods entrusted to Consolidated for storage, asdistinguished from that which had been sent for samplecutting and similar services, remained with ConsolidateduntilOctober, when Respondent had them moved else-where because Consolidated announced a rate increase forstorage. It was also in October that Respondent subleasedthe 19th Street warehouse until January 31, 1974, when itsprime lease expired."C.Discussion and Conclusions1.Section 10(b)The complaint,as amendedat the hearing, alleged, interalia, that Respondent violated Section 8(a)(5) of the Act bymaking a subcontracting arrangementwith Consolidated"in or aroundMarch"and commencingto implement thatarrangementin "early April," both without notifying theUnion or giving it a chance to bargain with respectthereto.12 Since thecomplaint also alleged that the chargehad been filed and served on October 26, at the hearing Iraised thequestion whether the foregoing allegations werenot dismissibleon their faceas time. barred under Section10(b).Aftersome discussionof the question, it was leftopen for disposition in the decision of the case.Respondenthad not pleaded Section 10(b) as a defensein its answerto the complaint, did not move to amend itsanswer,expressedno opinion on the question at thehearing,and has not addressed itself to theissue in itsposttrialbrief.Thus, it is perhaps sufficient to observe thatany defensebased on the statute of limitations has beenwaived.See, e.g.,H. A. Belo Corporation [WFAA-TV] v.N.L.RB.,411 F.2d 959, 966 (C.A. 5, 1969), cert. denied 396U.S. 1007 (1970),and casesthere cited.In some instances,however, the Board has appliedSection 10(b) where, so far as the decisions show, it had notbeen pleaded or raised before the Trial Examiner.HowardManufacturing Company, Inc.,180 NLRB 220 (1969),13enfd. 436 F.2d 581 (C.A. 8, 1971), cert. denied 402 U.S.930;Shovel Supply Company, Inc.,162 NLRB 460, fn. 1.14Thus, a brief discussion of the matter may be in orderAs the General Counsel and the Union contend, the10(b) limitations period, like all Federal statutes oflimitations, will be tolled during any period of "fraudulentconcealment" of the violative conduct.AtlanticCityElectric Co. v. General Electric Co.,312 F.2d 236, 239 (C.A.2), cert. denied 373 U.S. 909. In the present case it wasstipulated that "at no time did the company tell the Unionof its arrangement with Consolidated." It does appear thataround February Respondent started to ship some materi-alstoConsolidated for storage.But, asRespondentestablished at the hearing, the 19th Street warehouse atthat time was very crowded. Respondent has always hadgoods stored in many different locations. Thus, observinggoods being transferred from the crowded 19th Streetwarehouse to Consolidated for storage would not alert theemployees to the possibility that the 19th Street warehousewas to be abandoned or thatservicesother than storagewould eventually be transferred.15 Respondent's silence,even if it were not active deceit, was sufficient to toll thelimitationsperiod.Saylor v. Ltndsley,391 F.2d 965, 970(C.A. 2). Accordingly, I find that, even if the final decisionto close the warehouse and the arrangements for effectuat-ing that decision were made before April 26, the 10(b)period did not begin to run until May 1, the earliest dateon which the Union could have become aware of it and theearliest date on which the decision had any impact on theemployees and the Union. CfN.LR.B. v. Duncan Foundryand Machine Works,435 F.2d 612, 619 (C.A. 7, 1970), enfg.176 NLRB 263;Russell-Newman Manufacturing Company,Inc.,167 NLRB 1112, 1115 (1967), enfd. 406 F.2d 1280(C.A. 5, 1969).In any event, the complaintalso allegesthat Respondentviolated Section 8(a)(5) by ceasing its warehouse opera-tions on May 1 and by bargaining in bad faith "[a]t alltimes material herein." Both the cessation of the warehouseoperations and at least the final negotiating session tookplace within the permissible 6-month period. Evidence ofRespondent's prior decision to subcontract and arrange-ments with Consolidated is clearly admissible and relevantto cast light on and reveal the true nature of the conductwithin the limitations period whichis allegedas violative ofthe Act.Whether or not the, decision to subcontract andthe arranging therefor with Consolidated may themselvestoNatale testified that Dicker said the picket signs wouldsay "Avilagoods on strike"and added:"When a truck goes by and he sees the [sign].we're going to flagyou by:' Cf.Schwarzbart v. District65,NationalCouncil of DistributiveWorkers[NewburghDyeing Co.],85 LRRM 2993(S.D.N.Y.),granting an injunction under Sec. 10(1)of the Act againstpicketing by the Union,under Dicker's direction.11 In its brief,Respondent says:"While the warehouse was still inexistence and in the possession of the Respondent it might have beenossible to resume oerationsbut when the strike continued for severalpp,hhhd bfldObe291965hBdde csaiargeaeenieon,ctor,teoaz:tmonths,the Respondent disposed of his equipment and sublet thespace inkJuly of 1973." However,Michaelson,Respondent's president,testified that,"Accordingly,and contrary to the Trial Examiner's findingthatRespon-the lease"expired on January 31,"1974,and Respondent"subleased thedent failed to bargain in good faith from on or about April 16,1965, we findprenuses in October of 1973 for the last four months of the lease."that such failure occurred on and afterMay 7,1965, the date of the parties'12As originally filed,the complaintallegethat the arrangement wassecond bargaining meeting."made in "late December,1972 or early January, 1973" and its implementa-15No opinion is here expressed as to whether knowledge by thetion began in early January.employees would be imputable to the Union.13 InHowardMfg.Co.,Sec. 10(b) had been raised and sustained as adefense to some of the allegations. However, it does not appear to have beenraised as' to the alleged unlawful institution of a new leavepolicy.Reversingthe Trial Examiner's finding of a violation as to that,the Board said: `"TheTrial Examiner...failed to note that the charge...was filed...morethan 6 months after the notice was posted:'14 InShovelSupplythe complaint"alleg[ed] that, since on or about April16, 1965" the respondent had refused to bargain in good faith. Noting that 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe found violative of the Act, they established thebackdrop against which the actual subcontracting andnegotiationswere conducted after April 26.Accordingly, for the foregoing reasons I hold thatSection 10(b),-even if properly pleaded, would not be adefense to the present complaint.162.Section 8(a)(5)If I correctly understand its position, Respondent claimsthat in April it made arrangements for continuingoperationsin the event of a strike and that when thecontract expired and the strike actually began, Respondentwas legallyfree to effectuate such arrangements, with noobligationtoward the Union. This position, however,proceeds from several errors of law. The expiration of acollective-bargaining agreementdoes not end an employ-er's obligationto bargain. As said by the Board inShell OilCompany,149 NLRB 283, 287 (1964):... it is well settled that notwithstanding theterminationof a labor contract, the parties, pending itsrenewal orrenegotiation, have the right and obligationto maintain existingconditions of employment Unilat-eral changestherein violated the statutory duty tobargainin good faith... .See alsoN. L R.B. v. Sky Wolf Sales, etc.,470 F.2d 827, 830(C.A. 9, 1972). It is equally well settled that a "strike doesnot in and of itself suspend the bargaining obligation."GeneralElectricCompany, Battery Products,CapacitorDepartment v. N.L.R.B.,400 F.2d 713, 729 (C.A. 5, 1968),cert.denied 394 U.S. 904 (1969), and cases there cited;N.L.R.B. v. United States Cold Storage Corp.,203 F.2d 924,928 (C.A. 5). The evidence in the present case leaves nodoubt that Respondent conditioned further bargaining onthe employees'remainingatwork and terminated theemployment, thus totally changing existing conditions,upon the expiration of the contract.Respondentalso maintainsthat its payment of severancepay under the expired contract absolved it ofanyfurtherobligation.As noted above, the Union stated that it wouldcredit theseverancepay to the escrow account called forby the contract. No opinion is here expressed as to thecontractual rights andobligations between the parties as tothe severancepay. Respondent does not, and could notreasonably, contend that the contractual provision forseverance pay in itself conferred on Respondent theabsolute right unilaterally to discontinue the warehouseoperation. The expiration of that contract "would permitthe Company to negotiate for a new and different .. .arrangement,but would not allow it to institute a unilateralchange on thismandatory bargainingissuewithoutnegotiating."N.L R.B. v. Frontier Homes Corporation,371F.2d 974, 980 (C.A. 8, 1967).Respondentseeks to relyon itslegal right to subcontractin order tocontinueoperations in the face of the strike.The right of an employer to take necessary steps tocontinue operationsduring a strike may be conceded.Empire TerminalWarehouseCompany,151NLRB 1359,1365 (1965), affd.sub nom. Dallas General Drivers,Warehousemen and Helpers, Local Union No.745 v.N.L.R.B.,355 F.2d 842 (C.A.D.C., 1966);Shell OilCo.,supra,149 NLRB at 285. Cf.Sign andPictorial Union Local1175 Brotherhood of Painters, Decorators and Paperhangersof America, AFL-CIO v. N. L. R. B.,419 F.2d 726, 736(C.A.D.C.), affg.W. L. McKnight, d/b/a Webster OutdoorAdvertisingCompany;170NLRB 1395 (1968). But theemployer's right to take action, without notice to the union,to continue operation during a strike does not embrace thebroader power to use a strike as the occasion' to alterworking conditions permanently without bargaining. Thatismade clear,for example, inEmpire Terminal WarehouseCo., supra,where the Board said that "an employer was notunder a duty to bargain over temporary subcontractingnecessitated by a strike where such subcontracting did nottranscend the reasonablemeasuresnecessary in order tomaintain operations in such circumstances." In'' holdingthat the subcontracting inEmpire Terminalwas notunlawful, the Board emphasized the facts that it had beenundertaken at the request of the employer's customers and"solely as a stopgap or temporarymeasure inorder tocontinue its business relationship with these customers"and did not "eliminate, permanently or otherwise, any unitjobs or otherwise alter or impair the bargaining unit, and... did not exceed what was necessary to protectRespondent's customers whose deliveries were in jeop-ardy." See alsoShell Oil Co., supra,149 NLRB at 288, fn. 5.InN.L R.B. v. Robert S. Abbott Publishing Company,331F.2d 209 (CA. 7, 1964), cited by Respondent, the employeroriginally subcontracted only to assure continued opera-tions during a strike and it was only later that it discoveredthat subcontractingwas economicaland therefore decidedtosubcontractpermanently.Heretheevidence(particularly Palciano's testimony) makes it clear that fromthe beginning Respondent intended the subcontracting tobe permanent. InHawaii Meat Co., Ltd v. N.L.R.B.,321F.2d 397 (C.A. 9, 1963), also cited by Respondent, it doesnot appear whether the employer originally intended thesubcontracting to be permanent and the court apparentlyconsidered that fact immaterial. Although it reversed theBoard's fording that the subcontracting was violation ofSection 8(a)(5) of the Act, the court said (p. 399):We also assume that if the employer decides tosubcontractas a meansof keeping its plant operatingduring an economic strike, and if thereafter a request ismade to bargain upon such decision, the employer'sduty to bargain, whichisnotterminated by theexistenceof a strike, embraces a duty to bargain aboutthe question of whether, when the strike is over, he willcontinue the subcontract arrangement....Thus, the courts' decisions inAbbott PublishingandHawaiiMeatdo not support Respondent's contention that it didnot violate Section 8(a)(5) of the Act by permanentlysubcontracting its warehouse operation without offering tonegotiatewith the Union.16No opinion is expressed on the General Counsel's and Union'sargumentthatSec. 10(b) is inapplicable because the refusal to bargain was a"continuing" violation. AVILA GROUP, INC.641In any event,itdoes not appearthat theBoard has everexpressly accepted those court decisions to the extent thatthey differ from the Board'sviews.SouthernCaliforniaStationers,Wallace PrintingCo.,162 NLRB 1517, 1542(1967).Cf.Rice LakeCreamery Co.,151NLRB 1113, 1116,fn. 12 (1965),modified365 F.2d 888(C.A.1).C.,1966),cert.denied 371 U.S. 827(1967). Under the Board's decisions(Hawaii Meat Co.,139 NLRB 966 (1962),andRobert S.Abbott PublishingCo.,139 NLRB1329(1962)),Respon-dent's subcontracting of the sample cutting work withoutbargaining with the Union would be found violative ofSection 8(a)(5) even if it had been instituted solely tocontinue operation in face of a strike.17The complaint further alleges that"Respondent bar-gained in bad faith and with no intention of entering into acollective bargaining agreement."The General Counselpresented no direct evidence concerning the bargainingother than a stipulation as to the date of four negotiatingmeetings held in April.Respondent maintains that theabsence of any such evidence requires dismissal of theallegation.But if,as the complaint alleges, Respondent haddecided to subcontract and made arrangements therefor inMarch,it could hardly have been bargaining in good faith,with an intention of reaching agreement, in April.If credited,Natale's testimony establishes that Respon-dent had decided not to renew the collective-bargamingagreement and to subcontract the warehouse operationsbefore it purported to engage in collective bargaining.Thus, it is necessary to determine Natale's credibility.Natale'sdemeanor impressed me very favorably. Fur-ther,he was essentially disinterested.Indeed, if anything,he had more reason to be hostile toward the Union thantoward Respondent, since it was the Union which causedConsolidated to lose Respondent's sample cutting businessin June,after it had gone to considerable effort andexpense to rearrange its facilities to accommodate thebusiness.'To be sure,Natale apparently somewhat resentedwhat he considered the low price levels which Respondenthad agreed to. But he had accepted and operated underthose prices.For about 4 months after losing the samplecutting work he continued to provide storage services forRespondent,apparently under the original prices.Additionally,'Natale's testimony was more specific andforthright than that of Respondent'srepresentatives.Palaciano testified that he had originally asked Nataleabout the feasibility of Consolidated'sdoing the samplecutting in the event of a strike. But then Palaciano couldnot recall precisely what he had said toNatale.Natale, onthe other hand, specifically recalled asking about the unionsituation and receivin' Palaciano'sassurance that therewould be no problem because Respondent was not goingto renew its contract with'the Union.Natale's testimony inthis respect comports with the probabilities.Since Consoli-dated had a collective-bargaining relationshipwith aTeamsters local, it is probable that Natale would havesome misgivings about courting a possible jurisdictionali7For example,inHawaiiMeatthe Board held (139 NLRB at 969) thatan employer fails to bargain and violates Section 8(a)(5) if, after a strikebegins, he does not give the union an opportunity to bargain about hisproposal to change, the existing terms and conditions of employment amongwhich, and not the least important, is the permanency of the jobclassifications which were held by employees when the strike began "wrangle.While subsequent events proved that Natale wasperhaps overly naif in accepting Respondent's assurance, itis reasonable to believe that he sought it.On the other hand, it seems improbable that, asPalaciano testified, Respondent wouldmake arrangementsin April for Consolidated to take over the sample cutting inthe event of a strike without at the same time coming tosome agreement as to the price for such service. This isparticularly true in view of Palaciaiio's assumption thatanysubcontracting of the work would be permanent.Natale's testimony is further corroborated by the speedand finality with which Respondent effectuated termina-tion of the employment relationship. On May 1, the veryday after the contract expired, Respondent offered sever-ance pay and thereafter flatly refused to discuss any aspectof the matter with the Union. Although the evidence showsthatConsolidated did no sample cutting until some 3weeks later, Respondent did not even repeat its request ofApril 27 that the employees remain at work while theUnion and Employer continued negotiations. Leblangtestified that at least as late as April 27 Respondent had"absolutely"no intention of closing the warehouse.Steinman's letter of May 7 to the Union says that he had"mentioned a number of times that the warehouseoperationhad become unnecessary and it was noteconomicallywise to continue" and Respondent wasrequesting "more time to consider" its elimination. ButRespondent took no time to consider. On May 1, the dayafter the contract expired, Respondent unilaterally decreedthe final "liquidation" of the warehouse operation and thetermination of the employment relationship.On all the evidence, I find, in accordance with Natale'stestimony, that in April Respondent made arrangementsfor subcontracting all the unit work after expiration of thecollective-bargaining agreement on April 30.As evidence of its claimed good faith, Respondent pointsto the fact that on April 27 it made a wage offer, which theUnion rejected. Such offer, however, could not of itselfestablishRespondent's good faith. In this respect thepresent case is markedly similar toMcGregor PrintingCorporation,163 NLRB 938 (1967), where, in finding thatthe employer had violated Section 8(a)(5) by permanentlyclosing a plant during a strike,18 the Board said (pp. 938-940):[The union] was given no advance notice that theplant would be closed. Although Respondent had, inevery bargainingsession,stated that it might becomenecessary to close the plant if an acceptable agreementwere not reached, we agree with the Trial Examinerthat this did not amount tonotice,and was rightlyconstrued by the [Union] as merely a "bargainingtactic.".is InMcGregorthe Board reversed the Trial Examiner's finding that theclosure was designed to discourage unionizationand therefore violated Sec.8(a)(3) of the Act No similarissue is presented in the instant case, since thecomplaint doesnot allege that the closingof thewarehouseand/or theterminationof the warehouse employees violatedSec. 8(a)(3). 642DECISIONSOF NATIONALLABOR RELATIONS BOARD11.[we ] agree with the Trial Examiner, and find,that Respondent was bound to notify the [union] of itsdecision to close the ... plant, and to bargain aboutboth the decision and the effect such closing wouldhave on the . . . employees....*Reaching agreementon terms was all that wasnecessaryto keep the plant in operation. The [union]might or mightnot have accepted Respondent's "lastoffer" had it known Respondent was actually going toclose.The hazardof a guess is irrelevant.The [union]was entitledto proper notice, and a chance to bargainabout such a decision, and its effects on the employees.See, also,Royal Typewriter Company,a Divisionof LittonBusinessSystems, Inc., etc.,209 NLRB 1006 (1974).In the present case"the employer frustrated all bargain-ing by unilaterally subcontracting [its warehouse] opera-tion under conditionsthat deprived the union of anopportunity to attempt to negotiate a mutually acceptablealternative."Shell Oil Co., supra,149NLRB at 289,discussingTown & Country Manufacturing Company, Inc.,and Town & Country Sales Company, Inc.,136 NLRB 1022(1962), enfd. 316 F.2d 846 (C.A. 5, 1963). Such conduct initself negativesany possibility of good faith behind thefacade ofbargainingby Respondent.3.Section 8(a)(3)Although the complaint does not allege that theemployees were discharged in contravention of Section8(a)(3), it does allege that Respondent's refusal to reinstatethem upon their unconditional request on August 24 was"in furtherance of its plan to avoid entering into anagreementwith District 65 and in order to undermine themajority status of District 65 amongst its warehouseemployees." There is no doubt that Respondent's refusal toreinstatethe employees was "in furtherance of its plan toavoidenteringinto an agreement with District 65," i.e.,that it was part of its Section 8(a)(5) violation. However, inno realistic sense(indeed, in no purely verbal sense) coulditbe said that in August and thereafter Respondent was"discriminating" to discourage union activities or wasattempting to undermine the Union's majority "amongstitswarehouseemployees." The simple fact is that Respon-dent thought it had got rid of all its warehouse employeesand thus probably did not care one whit about their unionsympathies. The refusal to reinstate the striking employeesappears not to be a separate violation of Section 8(a)(3).In any event, a ruling on this matter has no practicaleffect, since, as discussed below, the remedy for the 8(a)(5)violation is at the same as would be recommended ifviolation of Section 8(a)(3) had been found. Cf.Town &Country Mfg. Co., supra,136 NLRB at 1031.19For the same reason, it is unnecessary to pass on theallegationin the complaint that the strike that commenced19 "In sum, even were we to fmd that Respondent terminated itstruckdnvmg operations for nondiscriminatory reasons, we would, in thecircumstances of this case,order Respondent to abrogate its subcontracton May 1 was an unfair labor practice strike. Whether thestrikewas an economic or an unfair labor practice strike,the strikerswere entitled to reinstatement upon theirunconditional offer to return, provided, in the case of aneconomic strike, that they had not been permanentlyreplaced. The present record makes it clear that Respon-denthasnothiredanyreplacements.Additionally,whatever the nature of the strike, backpay could not beordered for any period before August 29, 5 days after theemployees, having ended the strike, sought reinstatement.Royal Typewriter Co., supra; Roosevelt Roofing and SheetMetal Works, Inc.,204 NLRB 671 (1973);Valley Oil Co.,Inc.,210 NLRB 370 (1974).CONCLUSIONS OF LAW1.-Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.District 65,DistributiveWorkers of America, is alabor organization within the meaning of the Act.3.At all relevant times the Union has been, and now is,the' exclusive collective-bargaining representative of allRespondent's warehouse employees.4.By unilaterally discontinuing its warehouse opera-tions without first bargaining collectively with the Union,Respondent has committed unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.5.By refusing to bargain in good faith with the Unionconcerning wages, hours, and other terms and conditionsof employment for its warehouse employees, Respondenthas violated and is violating Section 8(a)(5) and (1) of theAct.THE REMEDYIn addition to customarycease-and-desist and noticeposting requirements, effectuation of the policies of the Actin cases like the present normally requires restoration ofthestatus quo anteby abrogation of the subcontractingarrangements and resumption by the respondent of itsdiscontinued operations.See, e.g.,Town & Country Mfg.Co., supra; Bruce E. Kronenberger and Herbert Schoenbrodd/b/a American Needle & Novelty Company, et al.,206NLRB 534 (1973).In some cases,however, such affirma-tive action has not been required. For example, inRoyalTypewriterCo.,supra,theBoard did not require theemployer to reopen a plant which had been long closed. Inthat case, however, there were available alternative meansfor restoring the union to a position of economic strengthsufficient formeaningful bargaining. The employer hadother plants and the Board ordered, inter alia, that theemployees of the discontinued plant be placed on apreferential hiring list for those other plants. InRoyalPlating and Polishing Co., Inc.,160 NLRB 990 (1966), bythe time the remedial order was finally issued, therespondent employer had gone out ofbusinessentirely.The decision to close the plant in issue had been made oneconomic grounds and the substantiveissues to benegotiated did not include the decision to close the plantand bargain with the Unionover anyfuture decision to subcontract thoseoperations.In addition,we would direct reinstatement of its drivers with anappropriate backpay remedy " AVILA GROUP, INC.643but only, the effects of such action on the employees, i.e.,suchmatters as severance pay. The Board has alsoindicated that it may refrain from ordering resumption ofdiscontinued operations where such a requirement wouldcause undue hardship to the employer.None of the considerations listed is applicable in thepresentcase.Here Respondent has not gone out business.Ithas continued its business as before, having merelysubcontracted the work previously performed by the unitemployees. Respondent has no operations into which anyof its warehouse employees could be absorbed. Nor is thereany readily apparent alternative method by which theUnion could be restored to a position ofanybargainingstrength without resumption of operations in which theemployees could be employed.It is clear that Respondent's motivation in closing the19th Street warehouse was not purely economic. On thecontrary, Respondent protests that at least as late as April27 it had "absolutely" no intention of closing thewarehouse, even though it was no longer indispensable oreconomically wise. Respondent says it found the ware-house convenient and would have continued its operationif a "reasonable" contract could have been reached. ButRespondent prevented reaching any such agreement byconcealing its plans to subcontract and by refusing tobargain while the employees were on strike.Respondent now claims that it would be improper torequire reinstatement of its warehouse operation since thework there performed by 9 or 10 employees is now beingperformed by Riverbend with the use of only 2 to 4employees.20 It may be observed that the relative numberof employees is not necessarily decisive as to the relativeeconomy of the two types of operations to Respondent.Respondent has presented no evidence as to relativeoverall costs. Presumably it is paying Riverbend enough tocompensatefor the physical facilities involved, in additionto labor and other costs, plus a profit. In any event, as justnoted, Respondent had planned on keeping the warehouseeven with the knowledge that it may not have been entirelyeconomical to do so. And Respondent never gave theUnion an opportunity to consider means for solving anyeconomic problems. In this connection it is interesting tonote that in August, when it ended the strike, the Unionsuggestedthat the parties negotiate the possibility ofreopening on a somewhat reduced scale. Respondent'slease of the 19th Street premises then had over 5 months torun and Respondent did not even sublease the premisesuntilabout 2 months after the Union's request forreinstatementand the resumption of bargaining.Finally, as the General Counsel and the Union argue,there is very little, if any, hardship on Respondent involvedin reopeninga warehouse. Since the 19th Street warehousewas leased, its closure involved no withdrawal of capitaland reopening in leased premises would involve noinvestment of capital. The equipment used at the ware-house was valued at only some $4,000, an insignificantfigure in view of Respondent's $11.5 million annual volumeof business. Since the, equipment was sold-to Riverbend,the present subcontractor, for the purpose of performingthe services for Respondent, presumably it could be readilyrepurchased should the work be recalled to New York.21Accordingly, on the facts here presented, it is concludedthat effectuation of policies of the Act requires thatRespondent reopen its New York warehouse (at a differentlocation, if necessary) and resume bargaining with theUnion upon request.Fibreboard Paper Products Corp. v.N.L R.B.,379 U.S. 203 (1964).Manifestly, effectuation of the policies of the Act alsorequires that Respondent offer immediate and full re-instatement to the employees working at the warehouse asof April 30, 1973.The Union's letter of August 24 "offer[ed] the return ofall of the workers who went out on strike on May 1, 1973."Respondent's letter of May 1, concerning severance pay,listed 9 employees. There was some testimony concerning a10th, Emanuel Reyes, whom Respondent maintained wasnot entitled to severance pay under the expired collective-bargaining agreement because he was not a permanent,regular employee. However, the complaint lists only fiveemployees as having unconditionally offered to return towork in August. Apparently the list is limited to thoseemployees who were serving as the "basic crew," within theterms of the collective-bargaining agreement 22 There is noapparent reason for not extending the remedial action toall employees as of April 30, 1973, with identification of thespecific employees covered left to the collective-bargainingprocessor, if necessary, a supplemental complianceproceeding.The employees are also entitled to backpay from August29, 1973, 5 days after they unconditionally offered toreturn to work. Even though neither their former jobs norsubstantiallyequivalent jobs appear to be availableimmediately, their reinstatement and backpay rightsshould be fully vindicated since the absence of jobs is thedirect result of Respondent's unfair labor practices. Whileit is possible that good-faith bargaining might have resultedin a reduction in the number of jobs available, or evenelimination of all the jobs, it was Respondent's misconductwhich prevented a solution by bargaining.American Needle& Novelty Co., supra.Accordingly, it will be recommendedthat Respondent be required to make the employees wholeforany loss ofearningssuffered by reason of thediscontinuance of the 19th Street warehouse, by paymentof a sum of money equal to that which normally wouldhave been earned from August 29, 1973, to the date ofRespondent's offer of reinstatement, less net earningsduring such period, with backpay computed on a quarterlybasis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289 (1950), with interest atthe rate of 6 percent per annum in accordance withIsisPlumbing & Heating Co.,138 NLRB 716 (1962). Since thewarehouse was discontinued during the period in which anew collective-bargaining agreement was to be negotiated(and, according to Respondent, after some increase had20Consolidated used about the same number. However, ConsolidatedConsolidated and given to Riverbend strongly contraindicates any suchnever got full-scale performance of the worksituation.21There is no evidence of any formal or ;longterm contract between22The contract calls for a "basic crew" of six employees. At the hearing,Respondent and Riverbend the termination of which might be costly toRespondent apparently maintained that only three of its employees on AprilRespondent. Indeed,the speed with which the work was taken from30, 1973,were basic crew members. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen offered),thewage ratesupon which the backpayliability is to be computed shall be determined in thebargaining herein directed.Respondentapparentlyconsid-ers the severancepay it sent in Mayasmeeting anypotential financial obligationto the employees. The Union,however,informed Respondentthat the severance paywould be creditedto the "escrow" account provided in thecollective-bargaining agreement.And theseverance paywas not tendered during a penod in which any backpaywas due.Thus, the severance pay cannot be set off againstthe backpay liability. The ultimate disposition of theseverance pay can best be resolved in the collectivebargaining.[Recommended Order omitted from publication.]